        Center for Disability Advocacy Rights (CeDAR), Inc.
                      325 Broadway, Suite 203
                    New York, New York 10007
                                         Tel. (212) 979-7575
                                         Fax (212) 979-8778

CHRISTOPHER J. BOWES
EXECUTIVE DIRECTOR
                                                            MEMO ENDORSED
DIRECT DIAL (212) 979-7575


                                                                      February 21, 2020
Via ECF
Hon Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                              Re:     Lewis v. Saul
                                                                        19 Civ. 8254 (AJN)(OTW)

Dear Judge Wang:

        I am writing to seek an extension of time to file plaintiff’s Motion for Judgment on the
Pleadings in this case. Plaintiff’s papers are due to be filed today. This is plaintiff’s first request
for an extension of time.

       I am having difficulties completing Mr Lewis’ papers today on account of a significant
workload over the past three weeks and as a result, I remain well behind finishing these papers
today. I have sought consent from opposing counsel, AUSA Joseph Pantoja, but have not heard
back from him as of this writing.

            February 28, 2020     Plaintiff’s Motion for Judgment on the Pleadings
            April 28, 2020        Defendant’s Opposition/Cross-Motion
            May 19, 2020          Plaintiff’ Reply

             Thank you for Your Honor's attention to this matter.

                                                                Very truly yours,

                                                                 /s/ Christopher J. Bowes
                                                                 Christopher J. Bowes, Esq
                                            Application DENIED as premature. The parties are
cc:         Joseph A. Pantoja, Esq.
                                            referred to the operative briefing schedule at ECF 21.
                                            The Clerk is directed to close ECF 22.
                                            SO ORDERED.



                                            ______________________
                                            Ona T. Wang       2/24/20
                                            U.S. Magistrate Judge
